TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00626-CR







Eric Mosais Mojica, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT


NO. 98-138, HONORABLE ROBERT T. PFEUFFER, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for possession of cocaine. 
Sentence was imposed on June 23, 1999.  There was no motion for new trial.  The deadline for
perfecting appeal was therefore July 23, 1999.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was
filed on August 2, 1999.  No extension of time for filing notice of appeal was requested.  Tex.
R. App. P. 26.3.  There is no indication that notice of appeal was properly mailed to the district
clerk within the time prescribed by rule 26.2(a).  Tex. R. App. P. 9.2(b).  Under the
circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than
by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).

The appeal is dismissed.



Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   October 14, 1999

Do Not Publish